Title: To James Madison from Jacquelin Ambler, 22 January 1790
From: Ambler, Jacquelin
To: Madison, James


Dear Sir
Richmond Virginia 22d. January 1790.
I did myself the pleasure to write you and enclosed the £100. Bond cancelled—with the Auditor’s Receipt in full discharge thereof. I hope the letter arrived safe.
It will give us all here very great satisfaction to hear you are perfectly recovered. I am Dear Sir With very great esteem & regard Your obedt Servt
J: Ambler
The enclosed failed to reach Mr. Page before he left home; will you do me the favor to deliver it.
